DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12, 13, and 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Downes et al. (US Pub. No. 2006/0071430).
Regarding claim 1, the Downes et al. (hereinafter Downes) reference discloses a shaft seal assembly (Figs. 2,4,5,6) comprising: 
a first annular elastomeric seal (including 320,332 and equivalents or just 320 and equivalents) body having at least one first sealing surface (surfaces of 320,320 in contact with 30,200 and equivalents) configured to sealing engage a shaft (30,200); and 
a lubricant reservoir body (12,132,330) having a second sealing surface (surface of 12,132,330 in contact with 30,200), wherein the lubricant reservoir body comprises a polymer material (Para. [0037]) saturated with a lubricant (Para. [0037]), and wherein the lubricant reservoir body is configured to store and dispense the lubricant through the 
Regarding claim 2, the Downes reference discloses the lubricant is a lubricating oil (Para. [0056]).
Regarding claim 3, the Downes reference discloses the polymer material is a polymer matrix having a porous structure containing micro-pores, wherein the micro-pores are filled with the lubricating oil (Fig. 6).
Regarding claim 4, the Downes reference discloses the lubricant reservoir body is configured to be disposed between at least a portion of the first annular elastomeric seal body and the shaft (Figs. 2,4,5,6).
Regarding claim 5, the Downes reference discloses the at least one first sealing surface comprises a first sealing lip (e.g. 325 or 324) and a second sealing lip (336) axially spaced from the first sealing lip (Fig. 6).
Regarding claim 6, the Downes reference discloses the lubricant reservoir body is disposed axially between the first sealing lip and the second sealing lip (Fig. 6).
Regarding claim 7, the Downes reference discloses an annular pocket (e.g. pocket holding 330) disposed between the first sealing lip and the second sealing lip on the radially inward side of the first annular elastomeric seal body, wherein the lubricant reservoir body is disposed within the pocket (Fig. 6).
Regarding claim 12, the Downes reference discloses a second annular elastomeric seal body (332) having at least one third sealing surface (surface of 332 in contact with 200) configured to sealing engage the shaft, wherein the second annular elastomeric seal body is spaced axially from the first annular elastomeric seal body (Fig. 
Regarding claim 13, the Downes reference discloses a space is disposed between the first annular elastomeric seal body and the second annular elastomeric seal body, and wherein the lubricant reservoir body fills the space (Fig. 6).
Regarding claim 15, the Downes reference discloses a method of forming a shaft sealing assembling comprising forming a seal surface from a lubricant reserve body (Fig. 6).
Regarding claim 16, the Downes reference discloses disposing the lubricant reserve body between two elastomeric seal bodies (Fig. 6).
Regarding claim 17, the Downes reference discloses disposing the lubricating reserve body and the two elastomeric seal bodies around a shaft (Fig. 6).
Regarding claim 18, the Downes reference discloses disposing the lubricating reserve body and the two elastomeric seal bodies within a shaft seal assembly configured to receive a shaft, the lubricating reserve body and the two elastomeric seal bodies such that the lubricating reserve body sealingly contacts the shaft when the shaft is received into the shaft sealing assembly (Fig. 6).
Regarding claim 19, the Downes reference discloses the two elastomeric seal bodies each include a sealing lip of a single wiper seal body (Fig. 6), the method further comprising forming the lubricating reserve body to a shape that entirely fills a space formed between the single wiper seal body and a shaft received into the shaft sealing assembly (Fig. 6).
Regarding claim 20, the Downes reference discloses a shaft seal assembly (Fig. 6) comprising: 
a first annular elastomeric seal body (320) having at least one first sealing surface configured to sealing engage a shaft (Fig. 6); 
a lubricant reservoir body (330) having a second sealing surface, and 
a second annular elastomeric seal body (332) having at least one third sealing surface configured to sealing engage the shaft (Fig. 6), wherein the second annular elastomeric seal body is spaced axially from the first annular elastomeric seal body (Fig. 6), and wherein the lubricant reservoir body is disposed axially between the first annular elastomeric seal body and the second annular elastomeric seal body (Fig. 6), 
wherein the lubricant reservoir body comprises a polymer material saturated with a lubricant (Para. [0037]), and wherein the lubricant reservoir body is configured to store and dispense the lubricant through the second sealing surface to lubricate the at least one first sealing surface and the shaft (Para. [0037]), 
further wherein the lubricant is a lubricating oil and wherein the polymer material is a polymer matrix having a porous structure containing micro-pores filled with the lubricating oil (Fig. 6), 
further wherein a space is disposed between the first annular elastomeric seal body and the second annular elastomeric seal body, and wherein the lubricant reservoir body fills the space (Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downes.
Regarding claims 8, 9, 10, and 14, the Downes reference discloses the first sealing lip has a first spring recess (recess holding 126 or 127) on a radial outward surface of the first sealing lip.
However, the Downes reference fails to explicitly disclose the second sealing lip has a second spring recess on a radial outward surface of the second sealing lip.
The examiner takes official notice that it would have been obvious to one of ordinary skill in the art to provide a recess and spring to a lip of a seal in order to more effectively provide constant sealing pressure.
Regarding claim 11, the modified Downes reference discloses the annular first elastomeric seal body is molded to an annular retainer member (323).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675